AO 245B (Rcv. 02/18) Judgment in a Criminal Casc
Sheet l

UNITED STATES DISTRICT COURT

Southem District of Ohio

 

 

 

 

 

UNITED STATES OF AMERICA § .]UDGMENT IN A CRIMINAL CASE
v. )
HERlBERTO CEBALLOS-TALAMANTES § Case Number: 3:186r84
) usM Number; 77680-061
§ Tamara S. Sacl<
) Dcfcndam‘s Armmey

THE DEFENDANT:

m pleaded guilty to count(s) 1

l:l pleaded nolo contendere to count(s)

which was accepted by the court.

|:l was found guilty on count(s)

after a plea ofnot guilty.

The defendant is adjudicated guilty of these offenses;

Title & Seetion Nature of Offense Offense Ended M
21 U.S.C. § 841(a)(1) Possession With |ntent to Distribute 500 Grams or More of a 6115!2018 1
and (b)(t )(B) |Vlixture or Substance Containing a Detectab|e Amount of

Cocaine
The defendant is sentenced as provided in pages 2 through 4_8_ j of this judgment The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.

[:| The defendant has been found not guilty on count(s)

[:] Count(s) |:l is l:] are dismissed on the motion of the United States.

 

_ _ lt is ordered that the defendant_must notify the United States attorney for this district within 30 dalys of _any change of name, residence,
or mailing address until_all fines, restitution,_costs, and special assessments imposed lay this judgment are fu y paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances

1116/2019

Date of Irnposition of .ludgrnent

(A'”~\/l"\=" 5 :R\<L

Signarure ofjudge

 

Wa|ter H. Riee, United States District Judge
Namc and Title ofJudge

4."2/2019
Date

AO 245B (Rev. 02/18) Judgment' m Criminal Case
Sheet 2 _ Imprisonment _

= = = _ Judgment-Tlge 2 of
DEFENDANTZ HER|BERTO CEBALLOS-TALANIANTES
CASE NUMBER: 3:18cr84

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

21 months, with credit for all allowable pre-sentence jail time served from June 15, 2018.

M The court makes the following recommendations to the Bureau of Prisons:

See page 3.

M The defendant is remanded to the custody of the United States Marshal.

l:l The defendant shall surrender to the United States Marshal for this district:

|:| at |:l a.m. l:l p.m. on

 

l:l as notified by the United States Marshal.

l:l The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

l:l before 2 p.m. on

 

l:l as notified by the United States Marshal.

I:] as notified by the Probation or Pretrial Services Oftice.

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment
UNITED STATBS MARSHAL
By

 

DEPUTY UNlTED STATES MARSHAL

AO 2453 (Rev. 02/18) Judgment in a Criminal Case
Sheet 2A - imprisonment

Judgment-Page 3 of 8

DEFENDANTZ HER|BERTO CEBALLOS-TALAMANTES
CASE NUMBER: 3:18cr84

RECOMMENDATIONS TO THE BUREAU GF PRISONS

The Court recommends that the defendant be accorded all allowable pre-sentence credit for time spent incarcerated from
June 15, 2018.

The Court recommends that the defendant be incarcerated as close to his home in Chihauhua State, Mexico, in the Dal|as,
Texas, area as possible consistent with his security status.

The Court recommends that the defendant be made eligible for drug counseling.
The Court recommends that the defendant receive any available job training.

The Court recommends that the defendant receive mental health assessment and counseling. if deemed necessary, in the
areas of anxiety and depression.

The Court recommends that the defendant enroll in a course of Eng|ish as a Second Language.

AO 245B (Rev. 02/18) Iudgment in a Criminal Case
Sheet 3 - Supervised Release

il

Judgment-Pa;ge 4 of
DEFENDANTZ HERIBERTO CEBALLOS-TALAMANTES
CASE NUMBER: 32180|'84

SUPERVISED RELEASE

Upon release from imprisonment, defendant will be on supervised release for a term of :

5 years.

MANDATORY CONDITIONS

1_ You must not commit another federal, state or local crime.
2. You must not unlawfully possess a controlled substance.

3. You must refrain from any unlawful use of a controlled substance You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.

|:| The above drug testing condition is suspended, based on the court‘s determination that you
pose a low risk of fixture substance abuse. (check ifapplicable)
4_ |:| You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution (check rfapplicable)
5. l!l You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
m You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as

directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check tfapplicable)

7_ [:| You must participate in an approved program for domestic violence. (check ifapplicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

AO 24SB (Rev. 02/18) Judgment in a Criminal Case

Sheet 3A f Supervised Release

Judgment_Page 5 of 8

DEFENDANT: HER|BERTO CEBALLOS-TALAMANTES
CASE NUMBER: 3:18cr84

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition

l.

S"':'=‘

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
frame.

Af’ler initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
court or the probation officer

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. lf` you plan to change where you live or anything about your living
arrangements (sueh as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find hill-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (sueh as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change lf notifying the probation officer at least 10
days in advance is not possible due to unanticipated eircumstances, you must notify the probation officer within 72 hours of
becoming aware cfa change or expected change

You must not communicate or interact with someone you know is engaged in criminal activity. lf you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

lf you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a tirearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchal<us or tasers).
You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the couit.

If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction The probation officer may contact the
person and confirm that you have notified the person about the risk.

You must follow the instructions ofthe probation officer related to the conditions of supervision

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions For further information regarding these conditions, see Overvi'ew ofProbarr'oii and Supervr'sed
Release Condi`ti'ons, available at: www.uscourts.i__iov.

Defendant's Signature Date

 

 

AO 24SB(Rev. 02/18) Judgment in a Criminal Case
Sheet 3D _ Supervised Release

Judgment_Page 6 of 8
DEFENDANT: HER|BERTO CEBALLOS-TALAN|ANTES
CASE NUMBER: 311 80r84

SPECIAL CONDITIONS OF SUPERVISION

1. The defendant is to cooperate with efforts at deportation and is not to reenter this country without the written permission
of the Attomey Genera| of the United States or the Secretary of Home|and Security or one of their designated officia|s. |f
not deported or if he is allowed to reenter the country within the period of his supervised release, he is to report to the

nearest Probation Office within 72 hours to begin serving what remains of his period of supervised release on the following
conditions:

a. The defendant shall seek and maintain employment throughout the period of supervision and/or participate in a certified,
verifiable vocational services program as directed by the probation officer.

b. The defendant shall perform 100 hours of community service with an agency approved in advance by the probation
officer within the nrst two (2) years of supervision. The Court will substitute each hour spent in a veritied, codified course of
Job Training for one hour of Community Service on a 1:1 ratio.

c. Defendant must make himself available for substance abuse testing at least once during the nrst 15 days of supervision
and no fewer than twice thereafter and treatment, in-patient or out-patient, if requested by probation officer. The defendant

shall make a co-payment for treatment services not to exceed $25.00 per month, which is determined by the defendant's
ability to pay.

d. The defendant is to enroll in a course of Eng|ish as a Second Language.

e. The defendant is to receive a mental health assessment and counseling, if deemed necessary, in the areas of anxiety

and depression. The defendant shall make a co-payment for treatment services not to exceed $25.00 per month, Which is
determined by the defendant's ability to pay.

AO 2453 (Rev. 021 | 8) .ludgment in a Criminal Case
Sheet 5 _ Criminal Monetary Penalties

Judgment_Page __ _7 of 8
DEFENDANTZ HERlBERTO CEBALLOS-TALAMANTES
CASE NUMBER: 31180r84

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ ‘lO0.00 $ $ $
l:| The determination of restitution is deferred until 4 n . An Aiirended Jiidgmeiit iii a Crr'mi`naf Case (A0245C) will be entered

after such determination.
l:] The defendant must make restitution (including Community i'cstitution) to the following payees in the amount listed bclow.

lf the defendant makes a partial payment, each pay]ee shall receive an approximately]pro ortioned ayment, unless specified otherwise in

tlic priority order or percentage payment column elow. However, pursuant to 18 .S. . § 3664 i), all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss** Restitution Ordered Priority or Percentage
TOTALS $ QL $ 0.00

Restitution amount ordered pursuant to plea agreement $

The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date ofthe judgment, pursuant to 18 U.S.C. § 3612(f). All ofthe payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

|:| The court determined that the defendant does not have the ability to pay interest and it is ordered that:
l:| the interest requirement is waived for the |:| fine \:| restitution

|:| the interest requirement for the [:] fine |:1 restitution is modified as follows:

* Justiee for Victims of Traffickin Act of2015, Pub. L. No. l 14-22.

** Findings for thc total amount o losses are required under Chapters 109A, 110, 1 10A, and 1 l3A ofTitle 18 for offenses committed on or
after September 13, 1994, but before Apri123. 1996.

AO 2458 (Rev. 02/18) Judgment in a Crimina| Case

Sheet 6 _ Schedule of Payments
Judgment - Page 8 of 8

DEFENDANT: HER|BERTO CEBALLOS-TALAMANTES
CASE NUMBER: 3:180r84

SCHEDULE OF PAYMENTS

Havirig assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A m Lump sum payment of $ 100-00 due immediately, balance due

B 111
C 1'_`|
D 121
E Zl

|:| not later than ,or
m in accordance with |:| C, l:| D, g E, or |§fF below; or

Payment to begin immediately (may be combined with |:] C, l:l D, or l:\ F below); or

Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of

(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or

Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of

(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

Payment during the term of supervised release will commence within 60 days (e.g., 30 or 60 days) after release from
imprisonment The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F d Special instructions regarding the payment of criminal monetary penalties:

lf the defendant, while incarcerated,is working in a non-UN|COR or grade 5 UN|COR job, the defendant shall pay
$25.00 per quarter toward defendant's monetary obligation lf working in a grade 1-4 UN|COR job, defendant shall
pay 50% of defendant's monthly pay toward defendant's monetary obligation Any change in this schedule shall be
made only by order of this Court. After release from imprisonment,and within 60 days of the commencement of the
term of supervised release,the probation officer shall recommend a revised payment plan to satisfy the balance.

Unless _the court has expressly ordered otherwise, ifthis judgment imposes imprisonment, pa ent of criminal monetary penalties is due during
the period of imprisonment All criminal monetary penalties, except those payments ma e through the Federal Bureau of Prisons’ Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

l:l Joint and Several

Defendant and Co-Defendant Names_ and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate

l:l The defendant shall pay the cost of prosecution

\:l The defendant shall pay the following court cost(s):

l:| The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8)pena1ties, and (9) costs, including cost of prosecution and court costs,

